DETAILED ACTION
This is in response to the application filed on 01/28/2020 in which claims 1-20 are preserved for examination; of which claims 1, 8, and 15 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Anglin et al., US 2013/0054524 (Anglin, hereafter).

Anglin discloses a method comprising: 
identifying data extents of a data set to logically replicate from a first node to a second node (See Anglin: at least Fig. 2-5, Fig. 8, para 23, 36, and 47, determining data chunks/extents of an object to replicate from a source storage/server to a target storage/server); 
identifying metadata indicating naming information for the data set  (See Anglin: at least Fig. 2-5, Fig. 7A, para 21, 31-32, 36, and 47, determining metadata including the ID of the object); and 
performing name based replication to replicate the data extents and the metadata from the first node to the second node for logically replicating the data set from the first node to the second node (See Anglin: at least Fig. 2-5, Fig. 7A, para 8, 23, 44, and 53, for the objects that are not in the target server/storage, performing replication based on object ID to send/replicate data chunks and metadata associated with the object from the source server/storage to the target server/storage).  
Regarding claim 3,
Anglin discloses wherein the naming information is utilized to retain storage efficiency provided by the first node for the data set (See Anglin: at least Fig. 2-5, Fig. 7A, para 20-21, 31-32, 36, and 47, saving bandwidth).  
Regarding claim 4,
Anglin discloses wherein the naming information is utilized to retain data deduplication provided by the first node for the data set (See Anglin: at least Fig. 8, para 23-24, and 47, deduplication).  

Anglin discloses wherein the naming information is utilized to preserve sharing of extents provided by the first node for the data set (See Anglin: at least Fig. 2-5, Fig. 7A, para 8, 23, 44, and 53).  
Regarding claims 8, 10, 11, and 14,
the scopes of the claims are substantially the same as claims 1, 3, 4, and 7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, 4, and 7, respectively.
Regarding claims 15, 17, and 18,
the scopes of the claims are substantially the same as claims 1, 3, and 4, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, and 4, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 6, 9, 12, 13, 16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anglin et al., US 2013/0054524 in view of Federwisch et al., US 7,039,663 (Federwisch, hereafter).	
	Regarding claim 2,

teach identifying a data extent as being associated with a data stream.  
On the other hand, Federwisch discloses identifying data being associated with a data stream (See Federwisch: at least Fig. 10-12 and col. 16, line 47 to col. 17, line 17). 
Anglin and Federwisch are from the same field of endeavor of transferring and replicating data from a source to a destination. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Anglin with Federwisch’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve utility and functionality of the method by supporting replication of stream data from a source to a destination. 
 Regarding claim 5,
Anglin discloses identifying data extents. However, Anglin does not expressly teach wherein a data extent is associated with a data stream comprising data from a base snapshot.
On the other hand, Federwisch discloses identifying data being associated with a data stream that include a base snapshot (See Federwisch: at least Fig. 8B, Fig. 10-12 and col. 13, lines 54-67 col. 16, line 47 to col. 17, line 17). 
Anglin and Federwisch are from the same field of endeavor of transferring and replicating data from a source to a destination. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Anglin with Federwisch’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to 
Regarding claim 6,
Anglin discloses identifying data extents. However, Anglin does not expressly teach wherein a data extent is associated with a data stream comprising data from an updated snapshot.
On the other hand, Federwisch discloses identifying data being associated with a data stream that includes an incremental/updated snapshot (See Federwisch: at least Fig. 8B, Fig. 10-12 and col. 13, lines 54-67 col. 16, line 47 to col. 17, line 17). 
Anglin and Federwisch are from the same field of endeavor of transferring and replicating data from a source to a destination. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Anglin with Federwisch’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve utility and functionality of the method by supporting replication of stream data comprising an updated image of a replica from a source to a destination. 
Regarding claims 9, 12, and 13,
the scopes of the claims are substantially the same as claims 2, 5, and 6, respectively, and are rejected on the same basis as set forth for the rejections of claims 2, 5, and 6, respectively.
Regarding claims 16, 19, and 20,
the scopes of the claims are substantially the same as claims 2, 5, and 6, 
respectively, and are rejected on the same basis as set forth for the rejections of 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akirav et al., US 2013/0325803 discloses a snapshot replication job is added to a replication queue to await execution for the synchronized object replication. Unsynchronized objects in a target destination are detected by comparing a state of the selected objects in the snapshot with a current state of the target destination at the time of execution of the snapshot replication job.
Moolard et al., US 2014/0019412 disclosing the replication of data between a source system and a destination system. After having calculated a signature for a fragment of data to be replicated, the source system transmits same to the destination system.
Vivian et al., US 2003/0220935 disclosing recording baselines for the overall snapshot operation and for each table replication in such a way that subsequent log-based replication can distinguish which redo records to apply and which to discard.

Points of Contact
Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                             
01/21/2022